Citation Nr: 0105786	
Decision Date: 02/27/01    Archive Date: 03/02/01	

DOCKET NO.  99-24 872  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to disability compensation for impotency, either 
directly or pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000).  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from October 1954 to October 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The May 1999 RO decision also denied an increased evaluation 
in the veteran's cystitis and prostatitis manifested by 
hematuria and urinary tract infection secondary to radiation 
therapy.  The veteran filed a notice of disagreement with 
that action in August 1999.  An August 1999 RO decision then 
granted a 40 percent evaluation for the veteran's cystitis 
and prostatitis manifested by hematuria and urinary tract 
infection secondary to radiation therapy.  In August 1999 the 
veteran submitted a statement indicating that he accepted 
this increase and a September 1999 report of contact reflects 
that the only issue the veteran desired to continue to 
proceed with was the impotency issue.  A notice of 
disagreement may be withdrawn in writing before a timely 
substantive appeal is filed.  On the basis of the record, the 
Board concludes that the veteran has withdrawn his notice of 
disagreement with respect to the issue of an increased rating 
for cystitis and prostatitis manifested by hematuria and 
urinary tract infection secondary to radiation therapy.  
38 C.F.R. § 20.204 (2000).  


REMAND

A May 1999 RO decision denied the veteran's claim for 
disability compensation for impotency on the basis that it 
was not well grounded.  There has been a significant change 
in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeal for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well-grounded claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, Subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The veteran filed his claim in December 1998, subsequent to 
the October 1, 1997 amendment to 38 U.S.C.A. § 1151.  His 
primary assertion with respect to his claim for disability 
compensation for impotency is that it is the result of 
radiation therapy the VA provided him in connection with 
treatment for his prostate cancer.  In a July 1998 statement 
the veteran indicated that he continued to receive treatment 
at the Fort Myer VA Outpatient Clinic.  The record indicates 
that records from this facility have been received through 
August 1996.  

The report of a July 1991 VA examination indicates that the 
veteran was unable to have an erection.  A November 1995 VA 
hospital discharge summary indicates that the veteran 
reported having periodic ejaculations during his sleep and 
notes that after these he would have bleeding.  A January 
1996 VA treatment record also notes that the veteran had 
recurrent hematuria, often occurring after "wet dreams."  The 
report of a January 1999 VA genitourinary examination 
reflects an impression of cancer of the prostate with 
complications of cystitis and incontinence.  The record 
reflects that the veteran has been diagnosed with diabetes 
mellitus with severe peripheral neuropathy since at least 
1991.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the VA 
Outpatient Clinic at Fort Myer and 
request copies of all records relating to 
any genitourinary treatment provided the 
veteran since August 1996.  

2.  Then, the veteran should be afforded 
a VA genitourinary examination by a 
board-certified specialist, if available, 
to determine the existence and etiology 
of any currently manifested impotence.  
All indicated tests and studies should be 
conducted and all findings described in 
detail.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that the veteran is 
currently impotent and, if so, the 
etiology of current impotence, including 
whether it is at least as likely as not 
that impotence existed during the 
veteran's active service or is related 
thereto, or whether it is at least as 
likely as not that current impotence 
occurred as a result of carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA in furnishing hospital 
or medical care, including radiation 
therapy, or that impotence was an event 
not reasonably foreseeable as a result of 
VA hospital or medical care or treatment, 
including radiation therapy.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

3.  Then, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
issue on appeal.  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



